ROBERT L. BLAND, Judge.
From the record prepared in this case by the state road commission and filed with the clerk on August 28, 1944, it appears that on July 18, 1944 on route 21 between Ripley and Niger Hill, in Jackson county, West Virginia, at about 8:30 a. m. Evert Kays, operator of a state road commission truck was going north and was passing claimant V. K. Buck, of Ripley, who was driving a cow and calf in the same direction that the truck was proceeding. Claimant was leading the cow with a halter. His daughter was helping him drive the calf which was loose. When the state road truck approached on the right it frightened the calf and it ran in front of the truck and was killed. Upon investigation of the accident it was found that the state road truck had bad brakes and could not stop on that account. F. M. Ferrel, safety director, ascertained the state truck to be at fault for the accident and recommended a settlement in favor of claimant of $30.00. It is estimated that the calf weighed 250 pounds and was worth from $30.00 to $35.00. The head of the department concerned concurs in the claim filed in the sum of $30.00 and its payment is approved by an assistant attorney general.
An award is made in favor of claimant V. K. Buck for the said sum of thirty dollars ($30.00).